DETAILED ACTION
Applicant: GROSSE-PUPPENDAHL, Tobias; SCOTT, James; SREEDHAR, Rinku; HELMES, John Fransciscus Marie; & LI, Hanchuan
Assignee: Microsoft Technology Licensing, LLC
Attorney: Kevin K. Jones (Reg. No.: 56,809)
Filing: Amendment filed 15 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.  Claims 1, 12, 15, and 20 have been further amended.  Claims 1-20 were previously indicated as having allowable subject matter, and the claims 1, 12, and 20 have been further amended to remove a superfluous reference to “differences between the sensor data and the stored background values” and add a list to the list to the last limitation.

Response to Arguments
Persuasive Arguments – Prior Art Rejections
Applicant’s arguments, see Pages 7-8, filed 15 April 2022, with respect to claim amendments have been fully considered and are persuasive in that the newly presented amendments removed a superfluous limitation and added a list that was still found to avoid the prior art.  The claims were still found to avoid the prior art and are indicated allowable below, but for a double patenting rejection, see below. 

Unpersuasive Arguments – Double Patenting Rejection
Applicant's arguments filed 15 April 2022 regarding double patenting have been fully considered but they are not persuasive. The Applicants indicated that they would “address the appropriateness of the rejection or file a terminal disclaimer upon receipt of an indication of allowable subject matter” (App. Arg., Pg. 7).  The instant application claims are obvious in view of the ‘810 patented claims in combination with Horseman (US Pub. 2013/0012790) since the amendment removed a superfluous limitation and presented a list that still includes the limitation that was covered by the ‘810 patented claims – “updating the stored background values based at least on differences between the sensor data and the predicted sensor values”, see below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,302,810 in view of Horseman (US Pub. 213/0012790). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims further require “predicting, using an analytical forward model, sensor values corresponding to locations of the body based at least on one or more parameters of the body”, wherein the Specification gives examples of “parameters” as being “for example, any one or more of: height, body temperature, leaning angle, head position, etc.” (Spec., ¶57).  In view of the ability to monitor health data using predictive analytics to assess risk of injury based on body position and leaning angle as is disclosed in Horseman at Paragraphs 278 & 282-283, it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the teachings of the Patented Claims ‘810 with the teaching of Horseman to monitor one or more parameters of the body to assess risk of physical fatigue or health risks.  Additionally, the dependent claims include similar limitations and are likewise rejected.
Patented Claims ‘810 – Claim 1-20
Instant App. ‘396 – Claims 1-20
1. A method of detecting presence and location of a body using a mobile computing device, the method comprising:
receiving sensor data from a plurality of thermopiles coupled to the mobile device, each thermopile having a different field of view;
in response to detecting a change in the sensor data, accessing stored background values for each field of view;

determining, using a forward model, sensor values corresponding to locations of the body by applying the sensor data to a lookup table within the forward model;
determining a location of the body based on differences between sensor values within the sensor data and the determined sensor values from the forward model, and the differences between the sensor data and the stored background values for each field of view; and
updating the stored background values based on differences between the sensor data and the determined sensor values.
1. A method of detecting presence and location of a body, the method comprising: 
receiving sensor data from a plurality of thermopiles, each thermopile having a different field of view; 
in response to detecting a change in the sensor data, accessing stored background values for each field of view;
predicting, using an analytical forward model, sensor values corresponding to locations of the body based at least on one or more parameters of the body; 
determining a location of the body based at least on differences between measured sensor values within the sensor data and the predicted sensor values from the analytical forward model; and 
performing one or more of the following: updating the stored background values based at least on differences between the sensor data and the predicted sensor values, and output the location of the body.
12. A system for detecting presence and location of a body using a mobile computing device, the system comprising:
a plurality of thermopiles coupled to the mobile computing device, each thermopile having a different field of view;
a location detection module;
a forward model; and
a data store arranged to store a background value for each of the plurality of thermopiles,
wherein the location detection module is arranged to receive sensor data from the plurality of thermopiles and in response to detecting a change in the sensor data, to access the stored background values for each field of view, determine using a forward model, sensor values corresponding to locations of the body by applying the sensor data to a lookup table within the forward model, determine a location of the body based on differences between sensor values within the sensor data and the determined sensor values from the forward model, and the differences between the sensor data and the stored background values; and 
to update the stored background values based on differences between the sensor data and the determined sensor values.
12. A system for detecting presence and location of a body, the system comprising: 
a plurality of thermopiles, each thermopile having a different field of view; 
a forward model; 
a data store arranged to store a background value for each of the plurality of thermopiles and 
a processor programmed to receive sensor data from the plurality of thermopiles and in response to detecting a change in the sensor data, to access the stored background values for each field of view, predicting, using an analytical forward model, sensor values corresponding to locations of the body based at least on one or more parameters of the body; 
determining a location of the body based at least on differences between measured sensor values within the sensor data and the predicted sensor values from the analytical forward model, and the differences between the sensor data and the stored background values for each field of view; and 
performing one or more of the following: updating the stored background values based at least on differences between the sensor data and the predicted sensor values, and output the location of the body.
20. A computing device for detecting presence and location of a body, the computing device comprising:
an input for receiving sensor data from a plurality of thermopiles coupled to the computing device, each thermopile having a different field of view;
a processor; and
memory configured to store background values for each of the plurality of thermopiles, data defining a forward model and computer executable instructions, which when executed cause the processor, in response to detecting a change in the sensor data, to:
access the stored background values for each field of view;
determine, using a forward model, sensor values corresponding to locations of the body by applying the sensor data to a lookup table within the forward model;
determine a location of the body based on differences between sensor values within the sensor data and the determined sensor values from the forward model, and the differences between the sensor data and the stored background values; and
update the stored background values based on differences between the sensor data and the determined sensor values.
20. A computing device for detecting presence and location of a body, the computing device comprising: 
an input for receiving sensor data from a plurality of thermopiles, each thermopile having a different field of view; 
a processor; and 
memory configured to store background values for each of the plurality of thermopiles, data defining an analytical forward model and computer executable instructions, which when executed cause the processor, in response to detecting a change in the sensor data, to:
access the stored background values for each field of view; 
predicting, using the analytical forward model, sensor values corresponding to locations of the body based at least on one or more parameters of the body; 
determining a location of the body based at least on differences between measured sensor values within the sensor data and the predicted sensor values from the analytical forward model, and the differences between the sensor data and the stored background values for each field of view; and 
performing one or more of the following: updating the stored background values based at least on differences between the sensor data and the predicted sensor values, and output the location of the body.


Allowable Subject Matter
Claim 1-20 are rejected based on the above double patenting rejection, but would be allowable if a valid terminal disclaimer were filed to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 12, and 20, the closest prior art references are:
S et al. – which discloses a method of detecting presence and location of a body using multiple thermopiles (S et al.: Fig. 2 three sensors 210A-210C; ¶25).  However, S et al. fails to disclose predicting, using the analytical forward model, sensor values corresponding to locations of the body based at least on one or more parameters of the body.

    PNG
    media_image1.png
    767
    535
    media_image1.png
    Greyscale

White – which discloses a thermal sensor position detecting device utilizing a complex neural network training program to differentiate sensor readings from background values and the forward model neural network determined sensor values (White: Fig. 15A; ¶¶87-92).  However, it fails to disclose predicting, using the analytical forward model, sensor values corresponding to locations of the body based at least on one or more parameters of the body.

    PNG
    media_image2.png
    581
    777
    media_image2.png
    Greyscale


Tzvieli et al. – which discloses a system for collecting thermal measurements on a person’s face (Tzvieli et al.: Fig. 19B) using inwardly facing thermopiles (10,12) to measure physiological responses and an outward facing thermal camera in conjunction with an external thermal heater or the sun measured at different positions and arranged in a lookup table for improved physiological response measurements (¶¶358-359 accuracy of calculating the physiological response is improved based on a lookup table derived from empiric measurements of the effect of an ITRS located in different positions relative to the ROI) while determining distances based on visible-light cameras or a range finder (¶¶371-372).  However, Tzvieli et al. fails to disclose predicting, using the analytical forward model, sensor values corresponding to locations of the body based at least on one or more parameters of the body.

    PNG
    media_image3.png
    396
    412
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method or a system for detecting presence and location of a body including a plurality of thermopiles (101-104) arranged to receive sensor data and arranged to access stored background values (108) for each field of view, predicting, using the analytical forward model (110), sensor values corresponding to locations of the body based at least on one or more parameters of the body, determining a location of the body (106) based at least on differences between measured values within the sensor data and the predicted sensor values from the analytical forward model and perform one or more of the following: updating the stored background values, and output the location of the body, in combination the other claimed elements.  Claims 2-11 and 13-19 are allowed based on dependency.

    PNG
    media_image4.png
    800
    582
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884